      Case 2:13-cr-00101-SSV-DEK Document 1080 Filed 08/10/21 Page 1 of 10




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF LOUISIANA

    UNITED STATES OF AMERICA                               CRIMINAL ACTION

    VERSUS                                                            NO. 13-101

    PAIGE OKPALOBI                                            SECTION “R” (3)



                          ORDER AND REASONS


        Before the Court is defendant Paige Okpalobi’s motion for

compassionate release.1      This is defendant’s second such motion.          The

government opposes the motion. 2 Because the defendant has not shown that

she has exhausted her administrative remedies, and because she does not

meet the requirements for compassionate release, the Court denies the

motion.


I.      BACKGROUND

        On March 18, 2015, the defendant pleaded guilty to (1) conspiracy to

commit health care fraud in violation of 18 U.S.C. § 1349 and (2) conspiracy

to falsify records in a federal investigation in violation of 18 U.S.C. § 371. 3




1       R. Doc. 1049.
2       R. Doc. 1064.
3       R. Doc. 262.
     Case 2:13-cr-00101-SSV-DEK Document 1080 Filed 08/10/21 Page 2 of 10




       According to the factual basis that Okpalobi signed, she owned and

operated Medical Specialists of New Orleans, Inc. (MSNO) and managed a

number of other companies.4 Okpalobi and co-conspirators used those

companies “to submit [claims] to Medicare and receive payments . . .

electronically.”5 In doing so, Okpalobi submitted claims to Medicare for

health services “that were not medically necessary and/or were not

provided.”6 In total, MSNO and the other companies submitted fraudulent

claims to Medicare amounting to approximately $49,989,323. 7

       This Court sentenced Okpalobi to a term of thirteen and a half years’

imprisonment, to be followed by three years of supervised release.8

Defendant Okpalobi has served approximately four years of that sentence

and is currently housed at FMC Lexington, satellite camp, with a projected

release date of October 20, 2028. 9 On May 11, 2020, defendant moved for

compassionate release on the basis of her medical history and the COVID-19

pandemic. 10 On June 23, 2020, the Court denied the motion. 11




4      R. Doc. 263 at 1-2.
5      Id. at 2.
6      Id. at 3.
7      Id. at 4.
8      R. Doc. 769 at 2-3.
9      R. Doc. 1064 at 1.
10     R. Doc. 1003.
11     R. Doc.1019.
                                      2
     Case 2:13-cr-00101-SSV-DEK Document 1080 Filed 08/10/21 Page 3 of 10




       On March 22, 2021, defendant again moved for compassionate

release.12 She represents that she has already been infected with COVID-19 13

and has been vaccinated against the virus. 14 She asserts that she fears

reinfection, and that her physical and mental health conditions place her at

special risk.15 Defendant also submits letters from family and friends in

support of her motion. 16 The Government argues that defendant has failed

to    present   “extraordinary    and       compelling   reasons”   warranting

compassionate release. 17 The Government cites defendant’s vaccination

status, and prior infection and recovery, and argues that, even if she were

reinfected with COVID-19, she does not face a severe outcome. 18          The

Government further argues that the sentencing factors in 18 U.S.C. § 3553(a)

weigh against defendant’s release. 19

       The Court considers defendant’s motion below.




12     R. Doc. 1049.
13     Id. at 11, 13.
14     R. Doc. 1060-1.
15     R. Doc. 1049 at 10.
16     R. Doc. 1060-2.
17     R. Doc. 1064 at 16-22.
18     Id.
19     Id. at 22-25.
                                        3
      Case 2:13-cr-00101-SSV-DEK Document 1080 Filed 08/10/21 Page 4 of 10




II.     DISCUSSION

        As a threshold matter, Okpalobi has not shown that she has satisfied

the exhaustion requirement for compassionate release. The statute provides

that a district court may grant compassionate release only if the defendant

files the motion “after the defendant has fully exhausted all administrative

rights to appeal a failure of the Bureau of Prisons to bring a motion on the

defendant’s behalf,” or after 30 days have passed “from the receipt of such a

request by the warden of the defendant’s facility, whichever is earlier.” 18

U.S.C. § 3582(c)(1)(A).

        The record indicates that, on August 3, 2020, Okpalobi wrote to the

warden seeking compassionate release.20        On November 11, 2020, the

warden denied defendant’s request and instructed her on how to pursue an

appeal.21 But Okpalobi does not assert—nor is there any evidence in the

record to suggest—that she ever appealed the decision.

        Courts have required an appeal of the warden’s decision regarding

compassionate release for a prisoner to have exhausted administrative

remedies. See, e.g., United States v. Whirl, No. 18-17, 2020 WL 3883656, at




20      R. Doc. 1049-1 at 2.
21      Id.
                                       4
   Case 2:13-cr-00101-SSV-DEK Document 1080 Filed 08/10/21 Page 5 of 10




*1-2 (S.D. Miss. July 9, 2020) (noting that a defendant may submit an appeal

on a BP-10 form to the appropriate Regional Director within twenty calendar

days of the date the warden signed the response, and that failure to do so is

a failure to exhaust administrative remedies); United States v. Hooker, No.

14-0367, WL 3843736 at *1 (N.D. Tex. July 8, 2020) (holding that a failure

to appeal a warden’s decision is a failure to exhaust administrative

remedies).

     This requirement applies even when thirty days have passed since the

warden received a request from a defendant. In other words, when a warden

has denied a defendant’s request, the defendant cannot forgo an appeal of

the denial by waiting thirty days from the receipt of her request. See United

States v. Martin, No. 16-70, 2020 WL 3065302, at *2-3 (S.D. Miss. June 9,

2020); United States v. Np Lap Seng, 459 F. Supp. 3d 527, 536 (S.D.N.Y.

2020); United States v. Cotto, No. 16-36, 2020 WL 2735960, at *2 (E.D. La.

May 26, 2020) (finding that when the BOP formally denies a defendant’s

motion, the defendant must appeal that decision to exhaust his or her

administrative remedies). Therefore, because defendant failed to appeal the

warden’s denial of her request, she has failed to exhaust her administrative

remedies.    This creates a “glaring roadblock” to her motion for




                                     5
   Case 2:13-cr-00101-SSV-DEK Document 1080 Filed 08/10/21 Page 6 of 10




compassionate release. United States v. Raia, 954 F.3d 594, 597 (3d Cir.

2020).

      Even if defendant had properly exhausted her administrative remedies

before pursuing release in this Court, she has failed to otherwise show that

she is entitled to compassionate release. Upon a prisoner’s motion, a court

may, after considering the sentencing factors set out in 18 U.S.C. § 3553(a),

grant compassionate release if it finds that “extraordinary and compelling

reasons warrant such a reduction.” 18 U.S.C. § 3582(c)(1)(A)(i); see also

United States v. Shkambi, 993 F.3d 388, 393 (5th Cir. 2021) (holding that,

in evaluating a motion by a prisoner, rather than by the Bureau of Prisons,

“[t]he district court . . . is bound only by § 3582(c)(1)(A)(i) and, as always,

the sentencing factors in § 3553(a)”). Okpalobi’s request for compassionate

release fails to meet this standard.

      In evaluating defendant’s motion, the Court must first “consider[] the

factors set forth in section 3553(a) to the extent that they applicable.” 18

U.S.C. § 3582(c)(1)(A).    Here, those factors, specifically “need for the

sentence imposed . . . to reflect the seriousness of the offense,” militate

heavily against Okpalobi’s release. Defendant participated in a conspiracy

that produced more than $49 million in fraudulent health care claims. She

has served roughly four years of a thirteen-and-a-half-year prison sentence,


                                       6
     Case 2:13-cr-00101-SSV-DEK Document 1080 Filed 08/10/21 Page 7 of 10




which is to be followed by three years of supervised release. The Court finds

that defendant’s sentence would not “reflect the seriousness of the offense”

were she released after serving only one third of her term of imprisonment.

       Furthermore, defendant has failed to demonstrate that there are

“extraordinary and compelling reasons” meriting her release. 18 U.S.C.

§ 3582(c)(1)(A)(i). In support of her motion, defendant relies on her physical

and mental health conditions, as well as the risks posed by the COVID-19

pandemic. 22 These are largely the same grounds raised in her previous

motion for compassionate release. Specifically, defendant again cites her

asthma, heart conditions, and high blood pressure. 23 She does not assert that

these conditions have worsened or otherwise changed since the filing of her

previous motion. The Court therefore reiterates and incorporates here its

June 23, 2020 findings that these physical conditions, combined with

defendant’s generalized fear of COVID-19, do not constitute “extraordinary

and compelling reasons” warranting compassionate release.24 See Raia, 954


22     R. Doc. 1049 at 5-13.
23     Id. at 10.
24     See R. Doc. 1019 at 6 (“[Okpalobi]’s medical records confirm that [she]
       has a ‘seasonal’ form of asthma for which she is prescribed albuterol.
       The medical records reflect that as of September 4, 2019, Okpalobi had
       never been hospitalized because of her asthma. . . . [T]he defendant
       manages her asthma with a ‘rescue inhaler,’ which she ‘uses less than
       weekly.’”) (footnotes omitted); id. at 7 (“In addition to asthma,
       Okpalobi has hypertension. Okpalobi’s PSR indicates that she has
                                       7
   Case 2:13-cr-00101-SSV-DEK Document 1080 Filed 08/10/21 Page 8 of 10




F.3d at 597 (“[T]he mere existence of COVID-19 in society and the possibility

that it may spread to a particular prison alone cannot independently justify

compassionate release.”); United States v. Marco Perez-Serrano, No. 13-2,

2020 WL 2754914, at *2 (S.D. Miss. May 27, 2020) (“A generalized fear of

contracting COVID-19 does not justify compassionate release.”).

     The Court notes that its 2020 Order refers in part to the policy

statement and commentary in U.S.S.G. § 1B1.13. Since the date of that Order,

the Fifth Circuit has held that district courts are not bound by the policy

statement or commentary in § 1B1.13 when considering a motion for

compassionate release brought by a prisoner, rather than by the Bureau of

Prisons. See Shkambi, 993 F.3d 392-93. Accordingly, in incorporating the

relevant portions of its 2020 Order, the Court does not here rely on an

application of § 1B1.13. Instead, the Court holds that, pursuant to its prior

discussion of defendant’s medical conditions, her asserted grounds for




     experienced ‘heart problems’ since 2011 . . . . In April of 2017, a
     radiologist examined Okpalobi’s lungs and heart[, and noted] ‘[n]o
     acute cardiopulmonary disease. Lungs are clear. Heart size
     normal.’. . . Okpalobi’s conditions do not meet the ‘extraordinary and
     compelling reasons’ standard . . . .”) (footnotes omitted); id. at 9 (“At
     the heart of Okpalobi’s request is a generalized fear of COVID-19 . . . A
     generalized fear of the virus, by itself, does not rise to an ‘extraordinary
     and compelling reason’ justifying release.”).
                                       8
     Case 2:13-cr-00101-SSV-DEK Document 1080 Filed 08/10/21 Page 9 of 10




release fall short of the statutory “extraordinary and compelling reasons”

standard set out in 18 U.S.C. § 3582(c)(1)(A).

       In addition to her physical conditions, defendant also asserts that she

suffers from certain mental-health disorders, including “anxiety disorder,

unspecified depressive disorder, . . . post[-]traumatic stress disorder [PTSD],

. . . borderline personality disorder patterns, and nightmare disorder.”25

With the exception of PTSD, defendant did not raise these issues in her

previous motion. Nonetheless, the Court similarly finds that these issues are

neither extraordinary nor compelling for the purposes of defendant’s

motion.    Beyond a general assertion that “mental illness weakens the

immune system,”26 defendant makes no showing that her mental-health

disorders transform the basis of her motion into anything other than “[a]

generalized fear of contracting COVID-19.” Marco, 2020 WL 2754914, at *2.

       Indeed, the Court’s previous finding that defendant’s fears of COVID-

19 do not require release applies with even greater force on the present

motion. First, defendant has already contracted and recovered from COVID-

19. 27 The record lacks any evidence that she experienced severe illness

during this period due to her underlying medical conditions. Second, as of


25     R. Doc. 1049 at 10.
26     Id. at 11.
27     Id.
                                      9
     Case 2:13-cr-00101-SSV-DEK Document 1080 Filed 08/10/21 Page 10 of 10




March 2021, defendant has been fully vaccinated against COVID-19.28 The

majority of inmates in her facility have also been fully vaccinated.29 These

circumstances collectively undermine defendant’s claim that she is at serious

risk of severe illness from a hypothetical reinfection of COVID-19.

       For these reasons, defendant’s physical and mental health conditions,

alongside a fear of COVID-19, do not rise to the “extraordinary and

compelling reasons” standard of 18 U.S.C. § 3582(c)(1)(A)(i).



III. CONCLUSION

       For the foregoing reasons, the Court DENIES defendant’s motion.



          New Orleans, Louisiana, this _____
                                        10th day of August, 2021.


                      _____________________
                           SARAH S. VANCE
                    UNITED STATES DISTRICT JUDGE




28     R. Doc. 1060-1.
29     Fed.    Bureau  of   Prisons,   COVID-19      (Aug.    9,    2021),
       https://www.bop.gov/coronavirus/index.jsp; See also R. Doc. 1064 at
       2 n.3.
                                  10
